  Case 4:20-mj-00008-VLD Document 3 Filed 01/30/20 Page 1 of 3 PageID #: 35




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION



In the Matter of the Application
Regarding                                 No.    20-

20-010-04                                 ORDER FOR PEN REGISTER AND
                                          TRAP/TRACE DEVICE



      Jennifer D. Matnmenga, on behalf of the United States, has submitted an

application pursuant to 18 U.S.C. §§3122 and 3123, requesting that the Court issue

an Order authorizing the installation and use of pen registers and trap and trace

devices ("pen-trap devices") on the cell phone number described in Attachment A,

which is incorporated into this Order by reference.

      THE COURT FINDS that an attorney for the government has submitted the

application and has certified that the information likely to be obtained by such

installation and use is relevant to an ongoing criminal investigation being conducted

by the Drug Enforcement Administration (hereinafter "Agencj;^') of unknown

individuals in connection with possible violations of 21 U.S.C. §§ 841(a)(1) & 846,

distribution and conspiracy to distribute controlled substances.

      IT IS THEREFORE ORDERED,pursuant to 18 U.S.C. § 3123, that the Agency

is authorized to install and use pen-trap devices to record, decode, and/or capture

dialing, routing, addressing, and signaling information associated with each

communication to or from the cell phone number described in Attachment A.,

including the date, time, and duration of the communication, and the following,

without geographic limit:
  Case 4:20-mj-00008-VLD Document 3 Filed 01/30/20 Page 2 of 3 PageID #: 36



          ■   IP addresses assoeiated with the cell phone device or devices used to
              send or receive electronic communications


          ■   Any unique identifiers assoeiated with the cell phone device or devices
              used to make and receive calls with the Target Cell Phone, or to send
              or receive other electronic communications, including the ESN, MEIN,
              IMSl, IMEl, SIM, MSISDN, or MIN

          ■   IP addresses of any websites or other servers to which the cell phone
              device or devices connected


          ■   Source and destination telephone numbers and email addresses

          ■   "Post-eut-through dialed digits," which are digits dialed after the initial
              call set up is completed, subject to the limitations of 18 U.S.C. §
              3121(c).

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(e)(1), that the use

and installation of the foregoing is authorized for sixty days from the date of this

Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and 3124(a)-

(b), that'T-Mobile USA (hereinafter "Service Provider") and any other person or entity

providing wire or eleetronie communication service in the United States whose

assistance may, pursuant to 18 U.S.C. § 3123(a), facilitate the execution of this

Order shall, upon service of this Order, furnish information, facilities, and technical

assistance necessary to install the pen-trap devices, including installation and

operation of the pen-trap devices unobtrusively and with minimum dismption of

normal service;

      IT IS FURTHER ORDERED that.the Agency reasonably compensate the

Service Provider and any other person or entity whose assistance facilitates

execution of this Order for reasonable expenses incurred in compl5dng with this

Order;




                                           -2-
  Case 4:20-mj-00008-VLD Document 3 Filed 01/30/20 Page 3 of 3 PageID #: 37



      IT IS FURTHER ORDERED that the Service Provider and any other person or

entity whose assistance may facilitate execution of this Order, notify the applicant

and the Agency of any changes relating to the cell phone number described in

Attachment A, including changes to subscriber information, and to provide prior

notice to the Agency before terminating or changing service to the cell phone

number;

      IT IS FURTHER ORDERED that the Agency and the applicant have access to

the information collected by the pen-trap devices as soon as practicable, twenty-four

hours per day, or at such other times as may be acceptable to the Agency, for the

duration of the Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that the

Service Provider and any other person or entity whose assistance facilitates

execution of this Order, and their agents and employees, shall not disclose in any

manner, directly or indirectly, by any action or inaction, the existence of the

application and this Order, the pen-trap devices, or the investigation to any person,

unless and until otherwise ordered by the Court, except that the Service Provider

may disclose the Order to an attorney for the Service Provider for the purpose of

receiving legal advice.



Dated:    I'.^D - ^02Q
                                       BY THE COURT:




                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                         -3-
